Case 16-71355-lrc      Doc 51        Filed 11/13/18 Entered 11/13/18 10:48:48       Desc Main
                                      Document Page 1 of 4




 IT IS ORDERED as set forth below:



 Date: November 13, 2018

                                                                   _____________________________________
                                                                              Lisa Ritchey Craig
                                                                         U.S. Bankruptcy Court Judge

_______________________________________________________________

                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

  IN RE:                                         )      CASE NO. 16-71355-lrc
                                                 )
  Anne Un-Kyung Kim                              )
                                                 )      CHAPTER 13
           Debtor.                               )

      ORDER ON DEBTOR’S MOTION TO APPROVE SALE OF RESIDENCE
           On October 24, 2018, Debtor filed a "Motion to Sell" (Doc No. 44) seeking an

  approval to sell the primary residence with proceeds going to the Chapter 13 Trustee.

  The matter was scheduled for a hearing and held on November 6, 2018. Although an

  Objection to the Motion to Sell was filed, there was no opposition at the hearing at

  which the Attorney for the Debtor and the Trustee appeared.
           Therefore, It is hereby

           ORDERED that the proposed sale is approved. It is further

           ORDERED that the closing attorney shall direct the proceeds from the sale after

   the liens on the property are paid to the office of the Chapter 13 Trustee.



                                     [END OF DOCUMENT]
Case 16-71355-lrc    Doc 51     Filed 11/13/18 Entered 11/13/18 10:48:48   Desc Main
                                 Document Page 2 of 4


   Draft prepared and presented by:


   /s/
  Dan Saeger
  Georgia Bar No.680628
  RICKMAN & ASSOCIATES, PC
  1755 North Brown Road Ste. 200
  Lawrenceville, Georgia 30043
  (P) 678-500-9546
  (F) 678-391-4422
  bk@thegeorgialawfirm.com

  No Opposition:

         /s/     with express permission
  William A. Bozarth
  Staff Attorney for Chapter 13 Trustee
  Georgia Bar No. 940530
  260 Peachtree Street N.W.
  Suite 200
  Atlanta, GA 30303


                                  DISTRIBUTION LIST

  Chapter	13	Trustee		
  Melissa	J.	Davey	
  Suite	200	
  260	Peachtree	Street	
  Atlanta,	GA		30303	

  Anne	Un-Kyung	Kim	
  2250	Norbury	Dr.		SE	
  Smyrna,	GA		30080-5203	

  And all Creditors attached in the matrix below.
Label Matrix for Case    16-71355-lrc
                  local noticing        Doc 51A1 Orthopedic
                                                   Filed 11/13/18
                                                             Center   Entered 11/13/18 10:48:48      Desc Main
                                                                                        American InfoSource
113E-1                                              Document
                                              c/o IC Systems        Page 3 of 4         PO Box 71083
Case 16-71355-lrc                             PO Box 64378                              Charlotte, NC 28272-1083
Northern District of Georgia                  Saint Paul, MN 55164-0378
Atlanta
Mon Oct 29 10:56:19 EDT 2018
Capital One Bank                              Capital One Auto Finance                  Capital One Bank
c/o American InfoSource LP                    PO Box 201347                             PO Box 30281
PO Box 71083                                  Arlington, TX 76006-1347                  Salt Lake City, UT 84130-0281
Charlotte, NC 28272-1083


City of Atlanta                               Cobb Medical Associates                   Melissa J. Davey
PO Box 105275                                 3903 S Cobb Dr SE                         Melissa J. Davey, Standing Ch 13 Trustee
Atlanta, GA 30348-5275                        Smyrna, GA 30080-6301                     Suite 200
                                                                                        260 Peachtree Street, NW
                                                                                        Atlanta, GA 30303-1236

Emory Adventist Hospital                      Federal National Mortgage Association     Frost Arnett Collections
c/o Kevin Wilson Law Office                   C/O Seterus, Inc                          PO Box 198988
2810 Walker Rd # 102                          PO Box 1047                               Nashville, TN 37219-8988
Chattanooga, TN 37421-1082                    Hartford, CT 06143-1047


(p)GEORGIA DEPARTMENT OF REVENUE              Harvard Collections                       INTERNAL REVENUE SERVICE
COMPLIANCE DIVISION                           4839 N Elston Ave                         P O BOX 7346
ARCS BANKRUPTCY                               Chicago, IL 60630-2589                    2970 MARKET STREET
1800 CENTURY BLVD NE SUITE 9100                                                         PHILADELPHIA, PA. 19104-5002
ATLANTA GA 30345-3202

(p)INTERNAL REVENUE SERVICE                   (p)JEFFERSON CAPITAL SYSTEMS LLC          Anne Un-Kyung Kim
CENTRALIZED INSOLVENCY OPERATIONS             PO BOX 7999                               2260 Norbury Dr SE
PO BOX 7346                                   SAINT CLOUD MN 56302-7999                 Smyrna, GA 30080-5203
PHILADELPHIA PA 19101-7346


Magistrate Court of Cobb County               Daniel E. Melchi                          North American Credit Services
32 Waddell St                                 Lueder, Larkin & Hunter, LLC              2810 Walker Rd
Marietta, GA 30090-2900                       Suite 390                                 Chattanooga, TN 37421-1082
                                              5900 Windward Parkway
                                              Alpharetta, GA 30005-5479

Paces Ferry Registry HOA                      Paces Ferry Registry HOA, Inc.            Professional Account Mgmt
c/o Lueder, Larkin & Hunter LLC               c/o Lueder, Larkin & Hunter, LLC          633 W Wisconsin Ave
5900 Windward Pkwy # 390                      5900 Windward Parkway, Suite 390          Milwaukee, WI 53203-1920
Alpharetta, GA 30005-5479                     Alpharetta, GA 30005-5479


(p)PROFESSIONAL DEBT MEDIATION                Robert Scott Rickman                      Daniel R. Saeger
7948 BAYMEADOWS WAY                           Rickman & Associates, PC                  Rickman & Associates, P.C.
2ND FLOOR                                     Suite 200                                 706 S Thornton Ave. Ste. D
JACKSONVILLE FL 32256-8539                    1755 North Brown Road                     Dalton, GA 30720-8212
                                              Lawrenceville, GA 30043-8196

Santander Consumer USA                        Scholastic Reading Club                   Seterus Inc./Fannie Mae
PO Box 961245                                 PO Box 7504                               PO Box 2008
Fort Worth, TX 76161-0244                     Jefferson City, MO 65102-7504             Grand Rapids, MI 49501-2008
Seterus, Inc. Case 16-71355-lrc             Doc 51SmyrnaFiled  11/13/18
                                                          Emergency Physicians Entered 11/13/18 10:48:48
                                                                                                 Superior CourtDesc
                                                                                                                of CobbMain
                                                                                                                        County
PO Box 2008                                              Document
                                                  3949 S Cobb Dr SE        Page   4 of 4         70 Haynes St
Grand Rapids, MI 49501-2008                          Smyrna, GA 30080-6342                                Marietta, GA 30090-5901



U. S. Attorney                                       Mallory Velten
600 Richard B. Russell Bldg.                         Brock & Scott, PLLC
75 Ted Turner Drive, SW                              4360 Chamblee Dunwoody Road
Atlanta GA 30303-3315                                Suite 310
                                                     Atlanta, GA 30341-1056



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Georgia Dept of Revenue                              Internal Revenue Service                             Jefferson Capital Systems, LLC
Taxpayer Services Div.                               Attn: Centralized Insolvency Operation               PO Box 7999
PO Box 105499                                        PO Box 21126                                         Saint Cloud, MN 56302-7999
Atlanta, GA 30348-5499                               Philadelphia, PA 19114-0326


Professional Debt Mediation Inc.
4161 Carmichael Ave # 201
Jacksonville, FL 32207-2316




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Federal National Mortgage Association             (u)Paces Ferry Registry HOA, Inc.                    End of Label Matrix
                                                                                                          Mailable recipients   34
                                                                                                          Bypassed recipients    2
                                                                                                          Total                 36
